          Case 4:19-cr-00722-DC Document 67 Filed 06/11/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  PECOS DIVISION

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )         P-19-CR-722 (1)
                                             )
FAUSTINO MARTINEZ-LOPEZ                      )

            ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL
                  AND APPOINTING APPELLATE COUNSEL

       On the 11th day of June, 2020, the Court considered the Notice of Appeal and the Motion

to Withdraw as Defendant’s Attorney of Record filed by Attorney Layton Duer, in the above-

referenced cause. (Doc. 64). The Court GRANTS said Motion.

       THEREFORE, Attorney Layton Duer is authorized to withdraw from any further

representation of the Defendant. The Court appoints Attorney Seth Kretzer to represent the

Defendant for appellate purposes under the Criminal Justice Act in the above-referenced cause.

       It is so ORDERED.

       SIGNED this 11th day of June, 2020.




                                    DAVID B. FANNIN
                                    UNITED STATES MAGISTRATE JUDGE
